                Case 2:20-cv-00648-TSZ Document 1 Filed 04/29/20 Page 1 of 4




 1

 2

 3


 4

 5
                                    UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 7   NORTHWEST ADMINISTRATORS, INC.,
 8
                                         Plaintiff,                             No.

 9
                V.                                                              COMPLAINT TO COLLECT
10                                                                              TRUST FUNDS
     RJD ENTERPRISES INC., a Washington
11
     corporation,

12
                                         Defendant.
13


14

15               Plaintiff, Northwest Administrators, Inc., is an organization incorporated under

16
     the laws of the State of Washington, with its principal place of business in King
17
     County, and is the authorized administrative agency for and the assignee of the
18
     Western Conference of Teamsters Pension Trust Fund and the Washington
19
     Teamsters Welfare Trust Fund (hereinafter "Trusts"),
20

21                                                                        II.


22               The Western Conference of Teamsters Pension Trust Fund is an

23   unincorporated association operating as a Trust Fund pursuant to Section 302 of the

24
     Labor Management Relations Act of 1947, as amended, to provide retirement
25
     benefits to eligible participants.
26
                                                                                      Reid, McCarthy, Ballew & Leahy, L.L.P.
     Complaint to Collect Funds - 1                                                                    ATTORNEYS AT LAW
     G:\01-01999\520\RJD Enterprises 118674.41515110.19-\Complaint.docx               100 WEST HARKiSON STREET • NORTH TOWtiK, .SUiTI; 300
                                                                                                 SEATTLE, WASHINGTON 98119
                                                                                           THLHPHONK: (20rt) 2K5-046-( • FAX: (2Q6) Z85-S9Z5
               Case 2:20-cv-00648-TSZ Document 1 Filed 04/29/20 Page 2 of 4




2
                The Washington Teamsters Welfare Trust Fund is an unincorporated

3    association operating as a Trust Fund pursuant to Section 302 of the Labor

 4   Management Relations Act of 1947, as amended, to provide medical benefits to
 5
     eligible participants.
6
                                                                         IV.
 7
                This Court has Jurisdiction over the subject matter of this action under Section
 8

 9   502(e)(1) and (f) of the Employee Retirement Income Security Act of 1974 ("ERISA"),

10   29 U.S.C. §1132(e)(1) and (f) and under §301(a) of the Taft-Hartley Act, 29 U.S.C.

!I
      J185(a).
12
                                                                         V.

13
                Venue is proper in this District under Section 502(e)(2) of ERISA, 29 U.S.C.
14
     §1132(e)(2), because the plaintiff's trust funds are administered in this District.
15

                                                                         VI.
16

I?               Defendant is a Washington corporation.

18                                                                       VII.

19
                 Defendant is bound to a collective bargaining agreement with Local 174 of the
20
     International Brotherhood of Teamsters (hereinafter "Local"), under which the
21
     Defendant is required to promptly and fully report for and pay monthly contributions to
22
     the Trusts at specific rates for each hour of compensation (including vacations,
23

     holidays, overtime and sick leave) the Defendant pays to its employees who are
24

25   members of the bargaining unit represented by the Local. Such bargaining unit

26
                                                                                Reid, McCarthy, Ballcw & Leahy, L.L.P.
     Complaint to Collect Funds - 2                                                              ATfORNEYS AT LAW
     G:\01-01999\5Z(nRJD Enterprises 118674-41515110.19AComplaint.docx          100 WI:ST HARRfSON STREET • NORTi 1 TOWRK, Sl-JITF 300
                                                                                             SEATTLH, WAHHlNCjTON Wl i9
                                                                                     THJTHONH: (206) 285-0464 • FAX: (206)285-8925
               Case 2:20-cv-00648-TSZ Document 1 Filed 04/29/20 Page 3 of 4




     members are any of the Defendant's part-time or full-time employees who perform
 1

     any work task covered by the Defendant's collective bargaining agreements with the
2

3    Local, whether or not those employees ever actually join the Local.

4                                                                          VIII.

5
                 Defendant accepted the Plaintiff's Trust Agreements and Declarations and
6
     agreed to pay liquidated damages equal to twenty percent (20%) of all delinquent
7
     and delinquently paid contributions due to the Trusts, together with interest accruing
8
     upon such delinquent contributions at varying annual rates from the first day of
9

10   delinquency until fully paid, as well as attorney's fees and costs the Trusts incur in

11   connection with the Defendant's unpaid obligations.

12                                                                          IX.

13
                 Since the first day of October 2019, Defendant has failed to promptly report for
14
     and pay to the Plaintiffs Trusts all amounts due as described above, and only
15
     Defendant's records contain the detailed information necessary to an accurate
16
     determination of the extent of the Defendant's unpaid obligations to the Trusts.
17

18               WHEREFORE, the Plaintiff prays to the Court as follows:

19               1. That Defendant be compelled to render a monthly accounting to the

20   Plaintiffs attorneys and set forth in it the names and respective social security

21
     numbers of each of the Defendant's employees who are members of the bargaining
22
     unit represented by the Locai, together with the total monthly hours for which the
23
     Defendant compensated each of them, for the employment period beginning October
24

25

26
                                                                                   Reid, McCarthy, Ballew & Leahy, L.LR
     Complaint to Collect Funds - 3                                                                ATTORNEYS AT LAW
     G:\01-01999\520\RJD Enterprises 118674-41515110,19-\Comp!a!fit.docx           100 WEST HARRISON STREET • NORTH TOWtiK, SUITE 300
                                                                                              SIiATTLH, WASHiNOTON 98119
                                                                                        TELEPHONE: (206) 285-0^ • FAX: (206) 28S-H925

                                                                                                       @^^^
               Case 2:20-cv-00648-TSZ Document 1 Filed 04/29/20 Page 4 of 4




     2019 to the date of service of this Complaint to collect Trust Funds, and for whatever
 1

     amounts may thereafter accrue;
2

3                2. That it be granted Judgment against Defendant for:

4                                  a. All delinquent contributions due to the Trusts;

5
                                   b. Al! liquidated damages and pre-judgment interest due to the
6
                                         Trusts;
7
                                   c. All attorney's fees and costs incurred by the Trusts in connection
8
                                         with the Defendant's unpaid obligation; and
9

                                   d. Such other and further reiief as the Court may deem just and
10


il                                       equitable.

12               DATED this/^, day of April, 2020.

13
                                                                          Respectfully submitted,
14
                                                                          REID, MCCARTHY, BALLEW & LEAHY,
15                                                                        L.L.P.


16

17
                                                                          Russell J. R^ci/?VSBA#2560
18
                                                                          Attorney for Plaintiff
19

20

21


22


23

24

25


26
                                                                                            Reid, McCarthy, Ballew & Leahy, L.L.P,
     Complaint to Collect Funds - 4                                                                          ATTORNF.YK AT LAW
     Q:\01-01999\520\RJD Enterprises 118674-41515110.19-\Comptaint.docx                      100 WEST HARR1BON STUI-;hT • NORTH TOWER, SU1TR 300
                                                                                                         Si^A'lTLE, WASHINGTON 98119
                                                                                                  TELEPHONE: (206) 285-0464 • HAX: (206) 285-8925
